UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SALEEM EL-AMIN, )
)

Plaintiff, )

)

V ) Civil Action No. 14—1561 (UNA)

)

DEPARTMENT OF CORRECTION, )
)

Defendant. )

MEMORANDUM OPINION

The Court provisionally permitted the above-captioned action to be ﬁled on September
12, 2014. At that time, the Court directed plaintiff to submit a certiﬁed copy of his prison trust
fund account statement (or institutional equivalent) for the six—month period immediately
preceding the ﬁling of the complaint, obtained from the appropriate ofﬁcial of each prison at
which plaintiff is or was conﬁned, as required by the Prison Litigation Reform Act. See 28
U.S.C. § 1915(a). To date, plaintiff has not submitted the required trust fund account statement.

The Court therefore will dismiss this action without prejudice. An Order is issued separately.

    

United tates District Judge

DATE: [y] 3/010“